Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HE et al. (US 2020/0071024).
Regarding claim 1, HE discloses a tray (See Fig. 1) comprising: a main body portion including a bottom surface portion (at 223) and a sidewall portion (at 214/222); and a plurality of first guide portions (22 at the left side of Fig. 1, also shown in Fig. 2) disposed on the bottom surface portion and arranged to be spaced apart from each other in a first direction (“D1” labeled in Fig. 2 shown below), wherein each of the first guide portions includes a first main protruding portion (main portion of 22), a first sub-protruding portion (See Fig. 2 labeled below) which protrudes from the first main protruding portion in the first direction, and a second sub-protruding portion (See Fig. 2 labeled below) which protrudes from the first main protruding portion in a direction opposite to the first direction, and the first sub-protruding portion and the second sub-protruding portion are alternately arranged in a direction the first main protruding portion extends.

    PNG
    media_image1.png
    897
    1029
    media_image1.png
    Greyscale

	Regarding claim 2, HE discloses the first sub-protruding portion of the first guide portion is disposed further in the direction opposite to the first direction than the second sub-protruding portion of another first guide portion of the plurality of first guide portions and adjacent to the first guide portion in the first direction (See Fig. 2).
	Regarding claim 3, HE discloses a gap in the first direction between the first sub-protruding portion of the first guide portion and the second sub-protruding portion of the another first guide portion is smaller than a gap in the first direction between the first main protruding portion of the first guide portion and the first main protruding portion of the another first guide portion (See Fig. 2).
Regarding claim 4, HE discloses the gap between the first sub-protruding portion of the first guide portion and the second sub-protruding portion of the another first guide portion is less than or equal to a gap in the first direction between the first sub-protruding portion of the first guide portion and the first main protruding portion of the another first guide portion (See Fig. 2).
Regarding claim 5, HE discloses a gap (gap between 222 and first sub-protruding portion) in the first direction between a side end portion, in a second direction (“D2” labeled in Fig. 2 shown above) intersecting the first direction, of the first guide portion and a side end portion, in the second direction, of another first guide portion of the plurality of first guide portions and adjacent to the first guide portion in the first direction is larger than a gap in the first direction between the first sub-protruding portion of the first guide portion and the first main protruding portion of the another first guide portion (See Fig. 2).
	Regarding claim 6, HE discloses the first sub-protruding portion and the second sub-protruding portion partially overlap in the first direction (See Fig. 2 labeled above).
Regarding claim 7, HE discloses a plurality of second guide portions (22 at the right side of Fig. 1) disposed to be opposite to the plurality of first guide portions in a second direction (D2 labeled in Fig. 2 shown above) which intersects the first direction, wherein each of the second guide portions includes a second main protruding portion (main portion of 22) that is opposite to the first main protruding portion, a third sub-protruding portion (similar to that labeled in Fig. 2 above, on the opposite side of Fig. 1) which protrudes from the second main protruding portion in the first direction, and a fourth sub-protruding portion (similar to that labeled in Fig. 2 above, on the opposite side of Fig. 1) which protrudes from the second main protruding portion in the direction opposite to the first direction, and the third sub-protruding portion and the fourth sub-protruding portion are alternately arranged in a direction the second main protruding portion extends.
Regarding claim 8, HE discloses the first guide portion and the second guide portion have symmetrical shapes with respect to a virtual line that extends in the first direction and is equidistant from the first guide portion and the second guide portion (See Fig. 1). 
Regarding claim 9, HE discloses the plurality of first guide portions and the plurality of second guide portions form a receiving line which extends in the first direction, and the receiving line is provided in plural, and the plurality of receiving lines are arranged in the second direction (between elements 22 on the right and left portions of Fig. 1).
Regarding claim 10, HE discloses the first main protruding portion extends in a second direction (D2 labeled in Fig. 2 shown above) which intersects the first direction.
Regarding claim 11, HE discloses the first main protruding portion has a shape protruding from the sidewall portion (as shown in Fig. 2).
Regarding claim 12, HE discloses a tray (See Fig. 1) comprising: a main body portion including a bottom surface portion and a sidewall portion; a first guide portion (See Fig. 2 labeled below) disposed on the bottom surface portion; and a second guide portion (See Fig. 2 labeled below) disposed to be spaced apart from the first guide portion, wherein the first guide portion includes a first sub-protruding  portion (See Fig. 2 labeled below) which protrudes toward the second guide portion, the second guide portion includes a second sub-protruding portion (See Fig. 2 labeled below) which protrudes toward the first guide portion, and the first sub-protruding portion and the second sub-protruding portion are alternately arranged in a direction the first main protruding portion extends.

    PNG
    media_image2.png
    897
    1029
    media_image2.png
    Greyscale

Regarding claim 13, HE discloses the second guide portion is disposed at a side of the first guide portion in a first direction, and the second sub-protruding portion is located further in the first direction than the first sub-protruding portion.
Regarding claim 14, HE discloses a gap in the first direction between the first sub-protruding portion and the second sub-protruding portion is less than or equal to a gap in the first direction between the first sub-protruding portion and the second guide portion (See Fig. 2).
Regarding claim 15, HE discloses the first guide portion and the second guide portion each have a shape which protrudes in a second direction, which intersects the first direction, from the sidewall portion (See Fig. 2 labeled above).
Regarding claim 16, HE discloses a gap in the first direction between an end portion of the first guide portion and an end portion of the second guide portion that are connected to the sidewall portion is larger than a gap in the first direction between the first sub-protruding portion and the second guide portion.
Regarding claim 17, HE discloses the first sub-protruding portion and the second sub-protruding portion partially overlap in the first direction (See Fig. 2 labeled above).
Regarding claim 18, HE discloses the first guide portion and the second guide portion are arranged in a first direction, the tray further comprises a third guide portion (See Fig. 1 labeled below) which is disposed to be opposite to the first guide portion in a second direction, which intersects the first direction, and a fourth guide portion (See Fig. 1 labeled below) which is disposed to be opposite to the second guide portion in the second direction, the third guide portion includes a third sub-protruding (similar to the first sub-protruding portion labeled in Fig. 2 directly above) portion which protrudes in the first direction, the fourth guide portion includes a fourth sub-protruding portion (similar to the second sub-protruding portion labeled in Fig. 2 directly above) which protrudes in a direction opposite to the first direction, and the third sub-protruding portion and the fourth sub-protruding portion are alternately disposed.

    PNG
    media_image3.png
    879
    1116
    media_image3.png
    Greyscale

	Regarding claim 19, HE discloses the first guide portion and the third guide portion have symmetrical shapes with respect to a virtual line (center line between 21 and 21 in Fig. 1) that extends in the first direction and is equidistant from the first guide portion and the third guide portion.
	Regarding claim 20, HE discloses the first guide portion, the second guide portion, the third guide portion, and the fourth guide portion form a receiving line which extends in the first direction, and the receiving line is provided in plural, and the plurality of receiving lines are arranged in the second direction (between elements 22 on the right and left portions of Fig. 1).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20210016957-A1, US-20130233759-A1, US-20120211398-A1, US-20110056868-A1 and US-20080099358-A1 disclose similar guide portions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735